DETAILED ACTION
This Office Action is with regard to the most recent papers filed 7/11/2022.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant argues the newly amended language of claims 1 and 10 (“network port bandwidth”).  Applicant argues that Justafort does not teach or suggest the use of priority information to determine network port bandwidth information, where the references to bandwidth in Justfort is vague.  However, it should be noted that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Justafort provides for the allocation of at least some of the processing, bandwidth and storage resources (Justafort: Paragraph [0007]), where the portion of Justafort cited in the rejection provides additional detail of how this is done, where the determination of the allocations are allocated with consideration of the priorities (Justafort: Paragraph [0035]).  Meanwhile, the instant claim provides that the “configuring is based on the virtual machine priority,” with the only detail provided with regard to such configuration of the priority is that the configuring is based on “virtual machine priority information indicative of a derived priority for each of the plurality of virtual machines.”  In the case of Justafort, such priorities would be based on the applications of the virtual machines, where the allocations of resources (including bandwidth) would be based on the priorities of the applications of the virtual machines (with the application priorities thus being the priorities of the virtual machines.).  With regard to the language “network port,” it is unclear how this language changes the scope of the instant claim or the application of the prior art to such, as network communications would be over some port (i.e. the network interfaces of the virtual machines), where any bandwidth allocation to the virtual machines would be an allocation for any port of the virtual machine.  If Applicant intends for the priorities to be used in a specific manner, the determining of the bandwidth to be performed in a specific way, or the network ports to have a specific meaning, the instant claims should be amended to reflect this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0180232 (Nakamura) in view of US 2013/0268672 (Justafort).
With regard to claim 1, Nakamura discloses a method for allocating bandwidth among a plurality of virtual network ports assigned to a plurality of virtual machines associated with a hypervisor (Nakamura: Paragraph [0029]), wherein the method comprises: 
accessing assignment information indicating which virtual network ports are assigned to which virtual machines (Nakamura: Figures 5 and 6.  The information stored in the table of Figure 5 includes a plurality of parameters, including the logical (virtual) port that is assigned to a specific virtual machine (e.g. logical port 1c is assigned to VM 1e).  This information is then accessed to make decisions with regard to traffic management.); 
receiving, by a network bandwidth manager, network utilization information indicative of a network utilization of each virtual network port (Nakamura: Figures 5 and 6.  The information stored in the table of Figure 5 includes a plurality of parameters, including utilization information of the different ports (e.g. amount of traffic).  This information is then accessed to make decisions with regard to traffic management.); and 
configuring one or more network port bandwidth parameters for each of the plurality of network ports based on the assignment information and the network utilization information (Nakamura: Figure 8.  Based on the information read, which includes the identification of the virtual machines and traffic information (which, for a given logical port, is derived based on identified virtual machines of a logical port), parameters are calculated and changed.).
Nakamura fails to disclose receiving, by the network bandwidth manager, virtual machine priority information indicative of a derived priority for each of the plurality of virtual machines, and that the configuring is based on the virtual machine priority information (Justafort: Paragraph [0035].  Priority levels can be used to determine relative bandwidths to be assigned, such that more weight would be given to a VM with a high priority application than a VM with low priority applications.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize priority to configure the bandwidth parameters to ensure that the priorities of the different applications on the different virtual machines are respected, such that virtual machines with more requirements for timely communications, whether through the nature of an application (e.g. real-time) or through some service level agreement, would be given additional resources as needed to meet such requirements.

With regard to claim 4, Nakamura in view of Justafort teaches wherein configuring one or more network port bandwidth parameters for each of the plurality of network ports includes configuring, for each virtual network port, at least one of: a minimum bandwidth; and a maximum bandwidth (Nakamura: Paragraph [0063] and [0004].  A minimum amount of bandwidth is assigned to the ports, and further the amount of bandwidth available at a port is limited (maximum bandwidth).).

With regard to claim 5, Nakamura in view of Justafort fails to teach that receiving the virtual machine priority information includes receiving the virtual machine priority information from a dynamic virtual machine priority (DVP) module, wherein the DVP module comprises a machine learning resource configured to determine a derived priority for each virtual machine.
However, Official Notice is taken that it would have been well-known in the art at the time of filing to have receiving the virtual machine priority information includes receiving the virtual machine priority information from a dynamic virtual machine priority (DVP) module, wherein the DVP module comprises a machine learning resource configured to determine a derived priority for each virtual machine (more specifically, the use of machine learning to classify components was well-known in the art, where relative priorities of different components would be an example of classifications, where there would be at least two priorities (a higher and a lower priority) that would be derived.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the priority determined using machine learning to allow for the classification of different virtual machines to different priorities without having to explicitly configure the priorities of the different virtual machines, such that the machine learning would be able to be applied to new virtual machines with new applications without such explicit configuration.

With regard to claim 6, the instant claim is rejected for similar reasons as presented with regard to claim 5 (The rejection is based on at least having a high or a low priority).

With regard to claim 7, Nakamura in view of Justafort teaches wherein the DVP module determines the derived priority for each virtual machine based on collected data including: one or more virtual machine resource utilization parameters; application and service information indicative of applications and services active on a host (Justafort: Paragraph [0035].  The priorities would be based on applications on the virtual machine, which would be a resource utilization parameter (as the applications would be utilizing the resource) and application and service information.  For the term “resource utilization parameter,” referring to “resource utilization” would overcome this specific interpretation, as this would refer to the utilization itself.).
Nakamura in view of Justafort fails to teach that virtual machine log/alert information indicative of a health of a corresponding virtual machine is used for the priority.  
However, Official Notice is taken that it would have been well-known in the art to use virtual machine log/alert information indicative of a health of a corresponding virtual machine for the priority (more specifically, the adjusting of a priority level based on the health of a component was well-known in the art, where it was also known to measure a health of the component based on log/alert information.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize log/alert information of the VM for determining the priority to ensure that priorities are not improperly assigned to unhealthy virtual machines (e.g. providing less resources to a failing virtual machine would free resources for other components while the issue is corrected or assigning more resources to a virtual machine that is having issues due to a lack of resources would improve the health of the virtual machine.

With regard to claim 8, Nakamura in view of Justafort teaches wherein the virtual machine resource utilization parameters include: one or more CPU utilization parameters; one or more memory utilization parameters; one or more storage utilization parameters; one or more network utilization parameters; one or more business criticality parameters (Justafort: Paragraph [0035].  As presented in the rejection of claim 7, the term “parameter” provides that the information may not be specifically the utilization, but may be a parameter associated with such utilization, such as providing information on applications that are utilizing the resources.).

With regard to claim 9, Nakamura in view of Justafort teaches wherein the collected data further includes attribute parameters including: present priority parameters indicative of a present priority; and adapter identification information (Nakamura: Figure 5 and Justafort: Paragraph [0035].  Current priority information would be collected in the combination, and the information in the table includes adapter (whether logical or physical) identification information.).

With regard to claims 10 and 13-18, the instant claims are similar to claims 1 and 4-9, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Justafort, and further in view of US 2013/0289926 (Maity).
With regard to claim 2, Nakamura in view of Justafort fails to teach wherein the network bandwidth manager comprises a baseboard management controller resource.
However, Maity teaches that the network bandwidth manager comprises a baseboard management controller resource (Maity: Paragraph [0068]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the network bandwidth manager comprise a baseboard management controller resource to provide for the functions of the BMC, such as the monitoring  of parameters, such as those of Nakamura (Nakamura: Figure 5) (Maity: Paragraph [0004]).  It is noted that the specific role of the BMC with relation to the remaining functions of the instant claim is not provided for, where the BMC may be involved in the individual steps, or may instead be part of a same system as the network bandwidth manager (where the manager could refer to an individual chip, circuitry (e.g. a network interface card), or even the entire computer system).

With regard to claim 3, Nakamura in view of Justafort and Maity teaches accessing the assignment information comprises accessing the assignment information via an OS-passthrough channel communicatively coupling the baseboard management controller resource and the hypervisor (Maity: Paragraph [0068].  Monitored information can be received from the BMC out-of-band, which is independent of the operating system.).

With regard to claims 11 and 12, the instant claims are similar to claims 2 and 3, and are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444